Exhibit 10.7

 

THIRD AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Third Amendment to Employment Agreement by and between Standard Parking
Corporation, a Delaware corporation with its corporate office in Chicago,
Illinois (the “Company”), and Thomas L. Hagerman, an individual, (the
“Executive”) is made as of the 2nd day of April, 2012.

 

RECITALS:

 

A.                                   The Company and the Executive entered into
that certain Amended and Restated Executive Employment Agreement dated as of
March 1, 2005 (the “Original Employment Agreement”).

 

B.                                     The Company and the Executive agreed to
certain amendments to the Original Employment Agreement as set forth in (i) that
certain First Amendment to Employment Agreement dated as of October 1, 2007, and
(ii) that certain Second Amendment to Employment Agreement dated as of December
29, 2008  (the Original Employment Agreement, as so amended, being hereafter
referred to as the “Agreement”).

 

C.                                     The Company and the Executive have, after
a series of discussions, agreed to amend certain provisions of the Agreement as
set forth in this document (this “Third Amendment”), effective on the date set
forth in this first paragraph of this Third Amendment.

 

D.                                    Any term that is not defined in this Third
Amendment shall have the meaning ascribed to that term in the Agreement.

 

NOW, THEREFORE, in consideration of the foregoing recitals and the employment of
the Executive by the Company under the terms of the Agreement, as amended by
this Third Amendment, the Company and the Executive agree as follows:

 

1.                                       Sub-section 6(g) of the Agreement is
amended and restated to read, in its entirety, as follows:

 

“(g)                           Salary Continuation Payments. As additional
consideration for the representation and restrictions contained in this
paragraph 6:

 

(i)                                     If Executive’s employment is terminated
for any reason (including without limitation the Company’s effective termination
of Executive’s employment by reason of the Company’s election pursuant to
paragraph 1 not to extend any Employment Period ending prior to February 25,
2026) other than Cause or Executive’s voluntary termination pursuant to
paragraph 5(d) (Executive’s “Voluntary Termination”), the Company agrees to pay
Executive an amount which, when combined with all amounts payable by the Company
pursuant to either clause (i) of paragraph 5(a) above or clauses (i) and (ii) of
paragraph 5(c) above, will total Executive’s Annual Base Salary and Annual
Target Bonus as in

 

--------------------------------------------------------------------------------


 

effect immediately preceding the Date of Termination for a period of twenty-four
(24) months following the Date of Termination (collectively the “Tier 1 Salary
Continuation Payments”).  The Tier 1 Salary Continuation Payments shall be
payable in installments as and when such amounts would be paid in accordance
with paragraph 3(a) and (b) above.

 

(ii)                                 Upon Executive’s Voluntary Termination or
if Executive is terminated for Cause, the Tier 1 Salary Continuation Payments
shall be reduced to the total amount of $50,000 (the “Tier 2 Salary Continuation
Payments”) and shall be payable in equal monthly installments over a
twelve-month period following the Date of Termination.

 

(iii)                              If Executive’s employment is terminated by
reason of the Company’s election pursuant to paragraph 1 not to extend any
Employment Period ending on or after February 25, 2026, then the Company shall
pay Executive one of the following amounts, as designated by the Company at its
sole option and election in a writing delivered to Executive within seven (7)
days after notice of the Executive’s termination is given:

 

(x)                                 The Tier 1 Salary Continuation Payments,
payable over a period of twenty-four (24) months following the Date of
Termination, or

 

(y)                                 The Tier 2 Salary Continuation Payments,
payable over a period of twelve (12) months following the Date of Termination;
provided, however, that if the Company elects to pay Tier 2 Salary Continuation
Payments pursuant to this sub-section 6(g)(iii)(y), then effective from and
after the Date of Termination, Executive shall be deemed released from any
further obligations pursuant to Section 6(f) above.

 

(iv)                             If Executive breaches this Agreement at any
time during the 24-month period following the Date of Termination, the Company’s
obligation to continue any Tier 1 Salary Continuation Payments or Tier 2 Salary
Continuation Payments (either being hereafter referred to as “Salary
Continuation Payments”) shall immediately cease, and the Executive shall
immediately return to the Company all Salary Continuation Payments paid up to
that time.  The termination of Salary Continuation Payments shall not waive any
other rights, at law or in equity, that the Company may have by virtue of
Executive’s breach of this Agreement. The Company’s obligation to make Salary
Continuation Payments shall also cease with respect to periods after Executive’s
death.”

 

2.                                       Except as expressly modified above, all
of the remaining terms and provisions of the Agreement are hereby ratified and
confirmed in all respects, and shall remain in full force and effect.

 

IN WITNESS WHEREOF, the Company and the Executive have executed this

 

--------------------------------------------------------------------------------


 

Third Amendment as of the day and year first above written.

 

COMPANY:

 

EXECUTIVE:

 

 

 

STANDARD PARKING CORPORATION,

 

 

A Delaware corporation

 

/s/ THOMAS L. HAGERMAN

 

 

Thomas L. Hagerman

By:

/s/ JAMES A. WILHELM

 

 

 

James A. Wilhelm

 

 

 

President and Chief Executive Officer

 

 

 

--------------------------------------------------------------------------------

 

 